Title: To George Washington from Burwell Bassett, 21 December 1771
From: Bassett, Burwell
To: Washington, George



Dear Sir
Eltham 21 Decr 1771

Your favour of the 15 Inst. I receive in Wmsburg yesterday, As to the Candidates for Vallentine Place Graves you know as much of as I do & Hill I know nothing of But what I heard Mr Claiborne say, There has a great many people apply’d to me to r[e]commend them, But as I new nothing of them but by the recommendation they brought with them from Gentlemen I advise them to apply to you that you was well acquainted with The Gentlemen that recommended them & that I could say nothing more to them But as I find none of these has been with you I will just mention a few of them Mr Joseph Eggleston of James City recommended by Mr Ralph Wormly Se[nio]r & Mr John Cooke Booth of James City recommended by Mr John Shermer & Mr Nicholas; Mr Pendleton informd me that Colo. B. Moore & himself had recommended his Brother John Pendleton, I will inquire perticularly into James Hill character & give you the best information I can get, I went to the Plantation where Vallentine Died & found that he had put his Corn in the Open Tobo Houses & that it laid at the mercy of every person

that was rogue Enough to take the advantage of it, I sent for the Overseer from the Marsh Quarter & order him to have the houses mended up & Locks put on the doors, which he informd me to day was done I also made him take a perticular account of all the Negroes & Stocks of all sorts that are at the plantations about Wmsburg & bring it to me, which I intended to inclos’d to you but find it will make my letter two large so shall keep them till I have the pleasure of seeing you, If there is any thing that I can do for you before you fix on a manager please to command me.
The Assembly is to meet the six of February as you will see by the Papers when we hope to have the pleasure of yours & Mrs Washingtons Company I do assure you nothing would give me so much pleasure as to be able to come to M. Vernon, But I am so unwell that I must defer that pleasure till the Spring of the year when I hope I shall be able to come without endangering my health, Mrs Bassett and the little ones are pretty well and join me in Love & best Wishes to the family at M. Vernon. I am Dr Sir Yr Most Affect. & Obt Servt

Burl Bassett

